NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STOBERT L. HOLT, a/k/a STOBERT L.  )
HOLT, JR., DOC #H39204,            )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-2926
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 5, 2019.

Appeal pursuant to Fla. R. App. P.
9141(b)(2) from the Circuit Court for Polk
County; Donald G. Jacobsen, Judge.

Stobert L. Holt, pro se.



PER CURIAM.

              Affirmed.




NORTHCUTT, SILBERMAN, and ATKINSON, JJ., Concur.